Mr. Justice Raney
delivered the opinion of the court:
This is a motion to dismiss the appeal on account of the failure of appellants to file the transcript of the record on or before “ the first day of the next succeeding term.” As the present term is the first term “after the appeal,” and no notice of this motion appears to have been served on the opposite parties or their attorney, as required by Supreme Court Rule 17, the motion cannot be granted, but will be denied without prejudice to amotion on proper notice.
It will be so ordered.